DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 objected to because of the following informalities:  
Claim 9, line 2, the word “in” should be “on”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadowaki US 2017/0351019.
Regarding claim 1, Kadowaki discloses a display device, in at least figs.1-5, comprising: 
a display panel (11) comprising a first substrate (11b), a second substrate (11a) opposing the first substrate, and a first cutout portion (see para.58 and figs.1, 2 and 4, both substrates has been cut off with different cut-off edges 11b1 and 11a1) cut in each of the first substrate and the second substrate; and a flexible substrate (20) comprising a bent portion which is bent and mounted on a mounting portion (terminal portion, para.42) located in the first cutout portion, wherein the bent portion passes through the first cutout portion (para.58 and fig.4).
Regarding claim 2, Kadowaki discloses the first substrate comprises the mounting portion exposed from the second substrate in the first cutout portion (see fig.2 and fig.5, and para.42).
Regarding claim 3, Kadowaki discloses a backlight (see fig.4) which illuminates the display panel, wherein the backlight comprises a second cutout portion (see fig.5, the second cutout portion overlapping the first cutout portion) overlapping the first cutout portion, and a light guide (14) comprising a first side surface (14d) where the second cutout portion is located (see fig.4) and a second side surface (14d) on an opposite side to the first side surface (see fig.4), and the bent portion passes through the second cutout portion (see fig.4).
Regarding claim 4, Kadowaki discloses the back light further comprises a light source (17) disposed along the first side surface (see fig.2, the light source disposed along the first side surface as well).
Regarding claim 5, Kadowaki discloses a light source (17) disposed along the second side surface (see fig.4).
Regarding claim 8, Kadowaki discloses a display device, in at least figs.1-5,  comprising: a display panel (11) comprising a first substrate (11b), a second substrate (11a) opposing the first substrate, and a first cutout portion (see para.58 and figs.1, 2 and 4, both substrates has been cut off with different cut-off edges 11b1 and 11a1) cut in each of the first substrate and the second substrate, wherein the first substrate is exposed from the second substrate in the first cutout portion (see figs.4 and 5).
Regarding claim 9, Kadowaki discloses a flexible substrate (20) comprising a bent portion which is bent and mounted on a mounting portion (terminal portion, para.42) located in the first cutout portion (see figs.4 and 5); and a backlight (see fig.4) which illuminates the display panel, wherein the backlight comprises a second cutout portion (see fig.5, the second cutout portion overlapping the first cutout portion) overlapping the first cutout portion, and a light guide (14) comprising a first side surface (14d) where the second cutout portion is located (see fig.4) and a second side surface (14d) on an opposite side to the first side surface (see fig.4), and the bent portion passes through the first cutout portion and the second cutout portion (see fig.4).
Regarding claim 10, Kadowaki discloses the back light further comprises a light source (17) disposed along the first side surface (see fig.2, the light source disposed along the first side surface as well).
Regarding claim 11, Kadowaki discloses a light source (17) disposed along the second side surface (see fig.4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadowaki US 2017/0351019 as applied to claim 1 above, and further in view of Zeng US 2019/0050094.
Regarding claim 6, Kadowaki does not explicitly disclose the display panel comprises a display area which displays images and a non-display area surrounding the display area, and the display area extends to both sides of the first cutout portion.
Zeng discloses a display device, in at least figs.1-8, 10 and 13, the display panel comprises a display area (21) which displays images and a non-display area (the area besides the display area) surrounding the display area (see fig.1 and 4), and the display area extends to both sides of the first cutout portion (22) for the purpose of increasing the screen-to-body ratio of the display device (para.37) or increasing the display area of the display device.

Regarding claim 7, Kadowaki does not explicitly disclose further comprising a module accommodated in the first cutout portion.
Zeng discloses a display device, in at least figs.1-8, 10 and 13, further comprising a module (40) accommodated in the first cutout portion (22) for the purpose of having a display device with fingerprint unlocking feature (pra.35).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further comprising a module accommodated in the first cutout portion as taught by Zeng in the display device of Kadowaki for the purpose of having a display device with fingerprint unlocking feature.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadowaki US 2017/0351019 as applied to claim 8 above, and further in view of Zeng US 2019/0050094.
Regarding claim 12, Kadowaki does not explicitly disclose the display panel comprises a display area which displays images and a non-display area surrounding the display area, and the display area extends to both sides of the first cutout portion.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display panel comprises a display area which displays images and a non-display area surrounding the display area, and the display area extends to both sides of the first cutout portion as taught by Zeng in the display device of Kadowaki for the purpose of increasing the screen-to-body ratio of the display device or increasing the display area of the display device.
Regarding claim 13, Kadowaki does not explicitly disclose further comprising a module accommodated in the first cutout portion.
Zeng discloses a display device, in at least figs.1-8, 10 and 13, further comprising a module (40) accommodated in the first cutout portion (22) for the purpose of having a display device with fingerprint unlocking feature (pra.35).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further comprising a module accommodated in the first cutout portion as taught by Zeng in the display device of Kadowaki for the purpose of having a display device with fingerprint unlocking feature.

s 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadowaki US 2017/0351019 as applied to claim 1 above, and further in view of Cheng US 2019/0196248.
Regarding claim 6, Kadowaki does not explicitly disclose the display panel comprises a display area which displays images and a non-display area surrounding the display area, and the display area extends to both sides of the first cutout portion.
Cheng discloses a display device, in at least figs.1-8 and 10, the display panel comprises a display area (A1, A2, and A3) which displays images and a non-display area (the area besides the display area) surrounding the display area (see figs.7 and 8), and the display area extends to both sides of the first cutout portion (39) for the purpose of increasing the overall display area of the display device (para.43).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display panel comprises a display area which displays images and a non-display area surrounding the display area, and the display area extends to both sides of the first cutout portion as taught by Cheng in the display device of Kadowaki for the purpose of increasing the overall display area of the display device.
Regarding claim 7, Kadowaki does not explicitly disclose further comprising a module accommodated in the first cutout portion.
Cheng discloses a display device, in at least figs.1-8 and 10, further comprising a module (50, para.32) accommodated in the first cutout portion (39) for the purpose of having a display device with function module (para.32).
.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadowaki US 2017/0351019 as applied to claim 8 above, and further in view of Cheng US 2019/0196248.
Regarding claim 12, Kadowaki does not explicitly disclose the display panel comprises a display area which displays images and a non-display area surrounding the display area, and the display area extends to both sides of the first cutout portion.
Cheng discloses a display device, in at least figs.1-8 and 10, the display panel comprises a display area (A1, A2, and A3) which displays images and a non-display area (the area besides the display area) surrounding the display area (see figs.7 and 8), and the display area extends to both sides of the first cutout portion (39) for the purpose of increasing the overall display area of the display device (para.43).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display panel comprises a display area which displays images and a non-display area surrounding the display area, and the display area extends to both sides of the first cutout portion as taught by Cheng in the display device of Kadowaki for the purpose of increasing the overall display area of the display device.
Regarding claim 13, Kadowaki does not explicitly disclose further comprising a module accommodated in the first cutout portion.
Cheng discloses a display device, in at least figs.1-8 and 10, further comprising a module (50, para.32) accommodated in the first cutout portion (39) for the purpose of having a display device with function module (para.32).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further comprising a module accommodated in the first cutout portion as taught by Cheng in the display device of Kadowaki for the purpose of having a display device with function module.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng US 2019/0196248 in view of Kadowaki US 2017/0351019.
Regarding claim 1, Cheng discloses a display device, in figs.1-10, comprising: a display panel (34) comprising a first substrate, a second substrate opposing the first substrate (it’s inherent to have the LCD panel 34 comprising a first substrate, a second substrate opposing the first substrate to contain the liquid crystal layer), and a first cutout portion (39) cut in each of the first substrate and the second substrate; and 
a flexible substrate (44, para.45) comprising a bent portion which is bent and located in the first cutout portion (see fig.8 and 10), wherein the bent portion passes through the first cutout portion (para.45 and fig.8 and 10).
Cheng does not explicitly disclose the flexible substrate mounted on a mounting portion located in the first cutout portion.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flexible substrate mounted on a mounting portion located in the first cutout portion as taught by Kadowaki in the display device of Cheng for the purpose of connecting of a terminal portion to the flexible substrate for supplying various signals concerning display.
Regarding claim 2, Kadowaki discloses the first substrate (11b) comprises the mounting portion exposed from the second substrate (11a) in the first cutout portion (see fig.2 and fig.5, and para.42) for the purpose of connecting of a terminal portion to the flexible substrate for supplying various signals concerning display (para.42). The reason for combining is the same as claim 1.
Regarding claim 3, Cheng discloses a backlight (32) which illuminates the display panel, wherein the backlight comprises a second cutout portion (see fig.3, the second cutout portion overlapping the first cutout portion) overlapping the first cutout portion (see fig.3), and the bent portion passes through the second cutout portion (see fig.1-8 and 10).
Cheng does not explicitly disclose the backlight comprises a light guide comprising a first side surface where the second cutout portion is located and a second side surface on an opposite side to the first side surface.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the backlight comprises a light guide comprising a first side surface where the second cutout portion is located and a second side surface on an opposite side to the first side surface as taught by Kadowaki in the display device of Cheng for the purpose of guiding the light to the display panel (The Examiner notes:  it’s well-known to have a backlight with either direct backlight or Edge-illuminating backlight).
Regarding claim 4, Kadowaki discloses the back light further comprises a light source (17) disposed along the first side surface (see fig.2, the light source disposed along the first side surface as well) for the purpose of providing light for the display device. The reason for combining is the same as claim 3.
Regarding claim 5, Kadowaki discloses a light source (17) disposed along the second side surface (see fig.4) for the purpose of providing light for the display device. The reason for combining is the same as claim 3.
Regarding claim 6, Cheng discloses the display panel comprises a display area (A1, A2 and A3) which displays images and a non-display area (the area besides the display area) surrounding the display area (see fig.8), and the display area extends to both sides of the first cutout portion (see fig.8).
Regarding claim 7, Cheng discloses comprising a module (50, para.32) accommodated in the first cutout portion (see figs.1-4).
Regarding claim 8, Cheng discloses a display device, in figs.1-10, comprising: a display panel (34) comprising a first substrate, a second substrate opposing the first substrate (it’s inherent to have the LCD panel 34 comprising a first substrate, a second substrate opposing the first substrate to contain the liquid crystal layer), and a first cutout portion (39) cut in each of the first substrate and the second substrate; 
Cheng does not explicitly disclose the first substrate is exposed from the second substrate in the first cutout portion.
Kadowaki discloses a display device, in at least figs.1-5, the first substrate (11b( is exposed from the second substrate (11a) in the first cutout portion (see para.58 and figs.1, 2 and 4, both substrates has been cut off with different cut-off edges 11b1 and 11a1) for the purpose of forming a terminal portion on the exposed portion of the first substrate for connecting of the terminal portion to the flexible substrate for supplying various signals concerning display (para.42).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first substrate is exposed from the second substrate in the first cutout portion as taught by Kadowaki in the display device of Cheng for the purpose of forming a terminal portion on the exposed portion of the first substrate for connecting of the terminal portion to the flexible substrate for supplying various signals concerning display.
Regarding claim 9, Cheng discloses a flexible substrate (44, para.45) comprising a bent portion which is bent and located in the first cutout portion (see fig.8 
Cheng does not explicitly disclose the flexible substrate mounted on a mounting portion located in the first cutout portion, the backlight comprises a light guide comprising a first side surface where the second cutout portion is located and a second side surface on an opposite side to the first side surface.
Kadowaki discloses the flexible substrate (20) mounted on a mounting portion (terminal portion, para.42) located in the first cutout portion (see para.58 and figs.1, 2 and 4, both substrates has been cut off with different cut-off edges 11b1 and 11a1), the backlight (see fig.4) comprises a light guide (14) comprising a first side surface (14d) where the second cutout portion is located (see fig.4) and a second side surface (14d) on an opposite side to the first side surface (see fig.4) for the purpose of connecting of a terminal portion to the flexible substrate for supplying various signals concerning display (para.42) and guiding the light to the display panel.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flexible substrate mounted on a mounting portion located in the first cutout portion, the backlight comprises a light guide comprising a first side surface where the second cutout portion is located and a second side surface on an opposite side to the first side surface as taught by Kadowaki in the display device of Cheng for the purpose of connecting of a terminal portion to the 
Regarding claim 10, Kadowaki discloses the back light further comprises a light source (17) disposed along the first side surface (see fig.2, the light source disposed along the first side surface as well) for the purpose of providing light for the display device. The reason for combining is the same as claim 9.
Regarding claim 11, Kadowaki discloses a light source (17) disposed along the second side surface (see fig.4) for the purpose of providing light for the display device. The reason for combining is the same as claim 9.
Regarding claim 12, Cheng discloses the display panel comprises a display area (A1, A2 and A3) which displays images and a non-display area (the area besides the display area) surrounding the display area (see fig.8), and the display area extends to both sides of the first cutout portion (see fig.8).
Regarding claim 13, Cheng discloses comprising a module (50, para.32) accommodated in the first cutout portion (see figs.1-4).







Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zeng US 2019/0050094 (figs.1-4, 8, 10 and 13) can be a primary reference as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JIA X PAN/Primary Examiner, Art Unit 2871